—Determination of respondent, Superintendent of Insurance of the State of New York, dated May 4, 1989, which, inter alia, found petitioners guilty of violating Insurance Law §§2119 and 2314, and ordered their insurance broker and agent licenses revoked unless they made restitution in the sum of $3.2 million and paid civil penalties of $2,500 each, is unanimously confirmed, the petitions are denied, and the proceedings brought pursuant to CPLR article 78 (transferred to this court by orders of the Supreme Court, New York County, Burton Sherman, J., entered June 23, 1989) are dismissed without costs.
The Superintendent’s determination that petitioners violated Insurance Law § 2119 (c) (1) by improperly collecting service fees from contractors for procuring surety bonds for them without obtaining a signed memorandum specifying the amount of the service fee, is supported by substantial evidence and rationally based. Similarly, the Superintendent’s interpretation of Insurance Law § 2119 (c) (1) to include within the meaning of "insured” a contractor who purchases a surety bond is neither irrational nor unreasonable, and will be accorded the great deference to which it is entitled. (See, Matter of New York Pub. Interest Research Group v New York State Dept, of Ins., 66 NY2d 444.)
In view of the 759 offenses found to have been committed by petitioners, the penalty imposed, namely revocation of petitioners’ licenses unless they make restitution and pay $2,500 each in civil penalties (see, Insurance Law § 2127), is neither shocking to one’s sense of fairness (Matter of American Tr. Ins. Co. v Corcoran, 157 AD2d 629) nor disproportionate to the offense. (Matter of Bowley Assocs. v State of N. Y. Ins. Dept., 98 AD2d 521, 527, affd 63 NY2d 982.)
We have considered petitioners’ remaining arguments and find them to be without merit. Concur—Murphy, P. J., Ross, Rosenberger, Kassal and Wallach, JJ.